Citation Nr: 0209100	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-18 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1979.  He served in Vietnam and was awarded the 
Bronze Star Medal and the Vietnamese Cross of Gallantry with 
Palm.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a March 1999 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein service 
connection for PTSD was denied.  The veteran's claim was 
before the Board in January 2001 and October 2001.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD; the examiner has 
related the veteran's PTSD to exposure to the noise of mortar 
attacks and artillery fire in Vietnam.  

2.  The veteran is service-connected for tinnitus and hearing 
loss rsulting from the noise of mortar attacks and artillery 
fire.  

3.  The veteran has a verified stressor of being exposed to 
mortar and rocket attacks at Chu Lai while he was with the 
23rd Supply and Transportation Battalion.  


CONCLUSION OF LAW

Service connection for PTSD is granted.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § § 3.303; 3.304 (f) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

At the veteran's March 1970 annual service examination, 
tinnitus was noted in the left ear since the veteran's duty 
in Vietnam in 1968-1969.  

Service personnel records show that the veteran served in 
Vietnam from January 28, 1968, to February 2, 1969, with the 
Motor Transportation Plans Officer with the HHC, 23rd Supply 
and Transportation Battalion.  He left for Vietnam on 
December 23, 1967.

At the veteran's August 1979 VA examination, he claimed that 
he was exposed to a lot of loud firing noises without ear 
protection when he was a safety officer for 106 mm. anti-tank 
weapons.  

The veteran was granted service connection for sensorineural 
hearing loss and tinnitus in October 1979.  The RO observed 
that tinnitus and high frequency hearing loss had been noted 
on a March 1970 annual examination.  

The veteran submitted a statement dated July 1999, in which 
he described his in-service stressors.  He wrote that on the 
first day he landed, he was told to move as quickly as he 
could to his bunker, as there was incoming fire in and around 
the airport.  He wrote that during the early part of his 
tour, the Tet Offensive was in full swing, with nightly 
mortar and artillery attacks, with small arms being heard 24 
hours a day.  He wrote that he was shipped to the 90th 
Replacement Battalion, where he was taken every morning to 
the Long Bin airport to await transportation to his unit.  He 
described an incident where he and a Captain "Eugene 
Katush" were sitting at an airport, when an aircraft was hit 
near them, sending aircraft parts and fire all around them.  

He stated that once assigned to the Americal Division, he was 
subsequently assigned to the 23rd S&T Battalion, and was 
responsible for perimeter security.  He wrote that there were 
very few nights that were uninterrupted by incoming mortar or 
artillery rounds.  He described being the convoy officer for 
over 50 convoys.  He described incoming small arms fire, 
especially when the convoys moved south.  He described moving 
into a Vietnamese encampment one evening, and being in the 
middle of a crossfire between the two sides.  He described 
one night being taken to an area under a hill at LZ Baldy 
where 175 mm howitzers were taken.  He described several 
recovery operations where trucks were disabled.  

The veteran was afforded a hearing before a hearing officer 
at the RO in September 1999.  He described traveling in 
convoys to deliver materials.  He stated that they were 
constantly worried about mines, and that they often received 
harassing fire and ambushes.  

In the veteran's October 2000 notice of disagreement, he 
discussed the difficulty in obtaining unit records from the 
23rd Americal Division.  

Unit history and operation reports were submitted in February 
2001.  The director of USASCRUR enclosed a December 1967-
September 1969 unit history submitted by the 23rd Support and 
Transportation Battalion.  The document noted that the 
battalion's mission was to provide direct support to the 
Americal Division, and that it assumed the support mission 
for all US Army troops in the Chu Lai area.  

Also enclosed was an extract of an Operational Report-Lesson 
Learned document submitted by the 23rd Infantry Division-
Americal for the period ending April 30, 1968.  For the 
period from February to April 1968, the document noted rocket 
and mortar attacks at Chu Lai.  

Also enclosed was casualty data stating that 1st Lieutenant 
Robert Edward Lavender of the Marines was killed in action on 
September 20, 1969, in an aircraft incident.  

The veteran underwent a VA examination in April 2001.  He 
stated that he went to Vietnam in December 1967 with the 90th 
Replacement Battalion, sent to Chu Lai.  He then was assigned 
to the Americal Division, a I Corps Unit.  Most of the time, 
his duties were as company commander on convoys.  He opined 
that his tinnitus was due to artillery arms and mortar fire.  
He described an event where 3 MPs in the jeep leading his 
convoy hit a mine and all 3 were killed.  On another 
occasion, he and his group were about to board an aircraft at 
4 AM when he witnessed an aircraft next to his being hit by 
mortar, with numerous casualties at CamRanh Bay.  He stated 
that this occurred on his 10th day under direct fire.  He 
described snipers firing at him on almost every convoy.  He 
stated that another time a grenade blew up in a jeep.  

The examiner's impression was PTSD.  He commented that the 
repeated artillery/mortar fire the veteran was exposed to 
while in service as a convoy company commander caused and 
left him with a distressful tinnitus problem.  The examiner 
stated that the tinnitus itself was a psychic stimulator, in 
the sense that it constantly touched off recollections of 
traumatic incidents that occurred while the veteran was in 
Vietnam.  

The veteran submitted a June 2001 statement in which he 
contended that he suffered hearing loss and tinnitus as a 
result of trauma to his ears in Vietnam.  He asserted that he 
was assigned to the 23rd Americal Division.  He stated that 
since this unit was no longer an active unit, he had been 
unable to obtain complete records of the unit activities in 
Vietnam.  

The veteran was afforded a hearing before a traveling member 
of the Board in February 2002.  He testified that he had to 
divert coming into Cam Ranh Bay because they came under fire.  
He indicated that when he was assigned to the Americal 
Division, he had to go out to the ramp for air transportation 
every morning around 2-3, and that at least on one occasion, 
he received incoming artillery and mortar fire.  He described 
the daily convoys his unit engaged in, and indicated that on 
one occasion, a jeep hit a mine, and all of the kids onboard 
were killed.  He described being stuck in a convoy on one 
occasion on a river after a bridge collapsed, with the enemy 
controlling the side of the river they were stuck on.  He 
described an event where a kid dumped a hand grenade in a 
jeep.  He described bodies of dead soldiers on the sides of 
the road.  He stated that as long as they were at Chu Lai, 
they had artillery or mortar rounds fired at them at least 2-
3 times per week.  

He described an event where he was parked with his unit at LZ 
Baldy under about 25 feet below 175 mm artillery rounds, 
which he described as being very powerful (page 12).  He 
described trying to land in Cam Ranh Bay around January 26 or 
27, 1968, but being unable to because of enemy fire (page 
17).  Regarding the MPs that were killed, he did not know 
which unit they would have been attached to.  He stated that 
when he attempted to sleep, the tinnitus would bring him back 
to Vietnam.  

Analysis

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the July 1999 Statement of the 
Case, and in the September 2000 Supplemental Statements of 
the Case.  

The RO has satisfied the duty to assist the veteran in 
obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  The veteran was afforded hearings in September 
1999 and February 2002 at which time he presented evidence 
regarding his case, and he was informed of the type of 
evidence that would assist his case.  The RO also informed 
the veteran of the type of evidence that would help his case 
in a "VCAA letter" sent to the veteran in March 2001.  
Moreover, VA has conducted reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.

As will be discussed in greater detail below, the medical 
evidence of record, is sufficient to consider the veteran's 
claim and an additional current medical examination is not 
necessary.  As a result of the extensive development that has 
been undertaken in this case, the veteran has been made aware 
of the information and evidence necessary to substantiate his 
claim and of VA's role in assisting in the development of the 
claim.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  Therefore, further 
development to meet the requirements of 38 U.S.C.A. §§ 5103, 
5103A is not necessary. 

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 4.125 
(a); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran  engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the  circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.   38 C.F.R. § 3.304 (f) (2001).  

The evidence shows that at the veteran's April 2001 VA 
examination, the examiner diagnosed the veteran with PTSD, 
and attributed it to the veteran's service-connected 
tinnitus.  The examiner attributed the veteran's tinnitus to 
the repeated artillery/mortar fire the veteran was exposed to 
while in service. In effect, the examiner links the veteran's 
current symptoms to a specific in-service stressor.  Further 
weight to this interpretation is the fact that at the 
veteran's March 1970 service examination, he noted tinnitus 
since his period in Vietnam.  Therefore, the only remaining 
element needing to be proved is verification of one of the 
veteran's claimed in-service stressors.  

In Zarycki v. Brown, 6 Vet.App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence necessary to establish the occurrence of a 
recognizable stressor in service to support a claim of 
service connection for PTSD would vary depending on whether 
or not the veteran engaged in combat with the enemy.  Where 
the VA has determined that the veteran did engage in combat 
with the enemy, his lay testimony, by itself, would be enough 
to establish the occurrence of the alleged combat stressors.  
Where the VA has determined that the veteran did not engage 
in combat with the enemy, a preliminary determination must be 
made as to whether the veteran's testimony as to the claimed 
stressor is corroborated sufficiently by service records to 
establish the occurrence of the claimed stressful events.  
Id. 

In the instant case, the evidence is insufficient to show 
that the veteran engaged in combat with the enemy.  Service 
medical records show that he served as a motor transportation 
plans officer.  This specialty is not indicative of combat, 
nor was the veteran awarded any decorations indicative of 
combat.  Accordingly, the record must contain sufficient 
corroboration through service records to establish the 
occurrence of the claimed stressful events. 38 C.F.R. § 3.304 
(f); Zarycki, supra. 

Service personnel records show that the veteran served in 
Vietnam starting on January 28, 1968, with the 23rd Supply 
and Transportation Battalion.  The veteran has described 
nightly rocket and mortar attacks, especially during the Tet 
Offensive.  The unit history for the 23rd Supply and 
Transportation Battalion for the period December 1967-
September 1969 indicates that it assumed the support mission 
for all Army troops in the Chu Lai area, and that its' 
mission was to provide direct support to the Americal 
Division.  An operational report-lessons learned document 
submitted by the 23rd Infantry Division-Americal confirms 
rocket and mortar attacks at Chu Lai during February, March, 
and April 1968.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision regarding service connection for PTSD, in which the 
veteran claimed he was exposed to rocket attacks and the unit 
records confirmed that the veteran's unit was exposed to 
rocket attacks.  The Court held that, "Although the unit 
records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."    Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  

The Pentecost case is similar to the veteran's case.  Since 
the veteran's unit has verified that it's mission was to 
support the Americal Division, and the Americal Division has 
verified that it was subject to rocket and mortar attacks 
during the time period the veteran was providing support to 
it, it is determined that the veteran was indeed subject to 
these attacks also.  Another factor to consider is the fact 
that the veteran described tinnitus only one year after he 
returned from Vietnam, and he is service-connected for 
tinnitus.  Thus, VA has already determined that the veteran's 
tinnitus began in service.  Accordingly, pursuant to 
Pentecost, and granting the veteran the benefit of the doubt 
under 38 U.S.C.A. § 5107, it is determined that the 
Operational Report-Lessons Learned document of the 23rd 
Infantry Division-Americal verifies the veteran's stressor of 
being subject to rocket and mortar attacks while at Chu Lai.  

In light of a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
medical evidence linking the veteran's PTSD to the stressor, 
his claim of service connection for PTSD is granted. 38 
C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

